ORDER
PER CURIAM.
Mother appeals the trial court’s order granting Father’s motion to recover overpaid child support and denying her motion for-reimbursement of necessaries. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. Rule 84.16(b)(1). Further, no error of law appears. Rule 84.16(b)(5).
An opinion would have no precedential value. Therefore, we affirm by written order. A memorandum for the parties’ use only has been prepared. Rule 84.16(b).